681 F.2d 1171
110 L.R.R.M. (BNA) 3237, 95 Lab.Cas.  P 13,745
ZINSER-FURBY, INC., and Zinser Constructors and FurbyConstruction Co., Inc., a joint venture,Plaintiffs-Appellants,v.SAN DIEGO COUNTY DISTRICT COUNCIL OF CARPENTERS, Defendant-Appellee.
No. 81-5424.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 8, 1982.Decided July 22, 1982.

Michael E. Merrill, Merrill & Schultz, San Diego, Cal., for plaintiffs-appellants.
Ellen Greenstone, Levy & Goldman, Los Angeles, Cal., for defendant-appellee.
Appeal from the United States District Court for the Southern District of California.
Before ANDERSON, FERGUSON and REINHARDT, Circuit Judges.
PER CURIAM:


1
The district court did not err in its interpretation of the short form agreement or in its finding that Zinser-Furby did not meet its burden of proof in its claim that the union engaged in a secondary boycott.  Zinser-Furby, Inc. v. San Diego County District Council of Carpenters, 516 F.Supp. 952 (S.D.Cal.1981).


2
Case-by-case adjudication is the appropriate method to use when interpreting a short form agreement.  Interpreting the language in Seymour v. Coughlin, 609 F.2d 346 (9th Cir. 1979), this court reiterated its commitment to case-by-case adjudication:


3
Dictum to the contrary in Waggoner v. Dallaire, 649 F.2d 1362 (9th Cir. 1981) notwithstanding we hold that no per se rule was announced in Coughlin and we decline to adopt one finding that a case by case analysis of the agreements involved provides the best evidence of the parties' intent.


4
Construction Teamsters Health & Welfare Trust v. Con Form Construction Corp., 657 F.2d 1101, 1103 (9th Cir. 1981).


5
The district court is AFFIRMED.